  Case 20-15787-CMG                        Doc 9 Filed 08/09/20 Entered 08/10/20 00:29:45                            Desc Imaged
                                               Certificate of Notice Page 1 of 4

Information to identify the case:
Debtor 1
                       Angelo U. Crocco                                            Social Security number or ITIN   xxx−xx−5134
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          20−15787−CMG

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Angelo U. Crocco


             8/7/20                                                        By the court: Christine M. Gravelle
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
 Case 20-15787-CMG            Doc 9 Filed 08/09/20 Entered 08/10/20 00:29:45               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
      Case 20-15787-CMG                 Doc 9 Filed 08/09/20 Entered 08/10/20 00:29:45                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-15787-CMG
Angelo U. Crocco                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 07, 2020
                                      Form ID: 318                       Total Noticed: 24

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 09, 2020.
db             +Angelo U. Crocco,    123 McKinley Avenue,    Laurence Harbor, NJ 08879-2840
518810276     ++AMERICAN HONDA FINANCE,    P O BOX 168088,    IRVING TX 75016-8088
               (address filed with court: American Honda Finance Corp,      201 Little Falls Drive,
                 Wilmington, DE 19808)
518810280       Celentano, Stadtmauer & Walentowicz, LLP,     PO Box 2594,   Clifton, NJ 07015-2594
518810281      +Hayt, Hayt & Landau,    Two Industrial Way West,    Eatontown, NJ 07724-2279
518810282      +LVNV Funding LLC,    Att: Stenger & Stenger, PC,    2618 East Paris Avenue SE,
                 Grand Rapids, MI 49546-2458
518810285       Midland Funding,   Att: Pressler, Felt & Warshaw, LLP,     7 Entin Road,
                 Parsippany, NJ 07054-5020
518810290      +Sprint,   Att: Enhanced Recovery Co. LLC,     8014 Bayberry Road,   Jacksonville, FL 32256-7412
518810291      +Synergetic Communication, Inc.,    5450 N.W. Central #220,    Houston, TX 77092-2061
518810292      +T-Mobile,   Att: Convergent,    PO Box 9004,    Renton, WA 98057-9004
518810294      +Verizon Wireless,    Att: Jefferson Capital Systems,    16 McLeland Road,
                 Saint Cloud, MN 56303-2198

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QTJORR.COM Aug 08 2020 04:13:00       Thomas Orr,    Law Office of Thomas J. Orr,
                 321 High Street,    Burlington, NJ 08016-4411
smg             E-mail/Text: usanj.njbankr@usdoj.gov Aug 08 2020 01:19:21        U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,     Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Aug 08 2020 01:19:16        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518810277      +E-mail/Text: bankruptcyletters@hackensackmeridian.org Aug 08 2020 01:19:52
                 Bayshore Community Hospital,    727 N Beers Street,     Holmdel, NJ 07733-1598
518810278      +EDI: TSYS2.COM Aug 08 2020 04:13:00       Bloomingdale’s,    P.O. Box 8066,    Mason, OH 45040-8066
518810279       EDI: CAPITALONE.COM Aug 08 2020 04:13:00       Capital One,    Bankruptcy Department,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
518810283      +EDI: TSYS2.COM Aug 08 2020 04:13:00       Macy’s,   Att: Bankruptcy Dept.,     PO Box 8053,
                 Mason, OH 45040-8053
518810284      +E-mail/PDF: MerrickBKNotifications@Resurgent.com Aug 08 2020 01:14:13         Merrick Bank,
                 Cardworks Servicing,    PO Box 9201,    Old Bethpage, NY 11804-9001
518810287      +EDI: NAVIENTFKASMSERV.COM Aug 08 2020 04:13:00        Navient,   PO Box 9635,
                 Wilkes-Barre, PA 18773-9635
518810288       EDI: PRA.COM Aug 08 2020 04:13:00       Portfolio Recovery Associates,    140 Corporate Blvd.,
                 Norfolk, VA 23502
518810289      +EDI: CCS.COM Aug 08 2020 04:13:00       Progressive Auto Insurance,    Att: Credit Collect Service,
                 PO Box 607,    Norwood, MA 02062-0607
518811751      +EDI: RMSC.COM Aug 08 2020 04:13:00       Synchrony Bank,    c/o of PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
518810293       EDI: WTRRNBANK.COM Aug 08 2020 04:13:00       Target,    PO Box 1581,   Minneapolis, MN 55440-1581
518810295       EDI: WFNNB.COM Aug 08 2020 04:13:00       Victoria’s Secret,    Att: Bankruptcy Dept.,
                 PO Box 182125,    Columbus, OH 43218-2125
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
518810286*        Midland Funding LLC,   Att: Pressler, Felt & Warshaw, LLP,                     7 Entin Road,
                   Parsippany, NJ 07054-5020
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 09, 2020                                             Signature: /s/Joseph Speetjens
     Case 20-15787-CMG          Doc 9 Filed 08/09/20 Entered 08/10/20 00:29:45              Desc Imaged
                                    Certificate of Notice Page 4 of 4


District/off: 0312-3         User: admin                 Page 2 of 2                   Date Rcvd: Aug 07, 2020
                             Form ID: 318                Total Noticed: 24

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 7, 2020 at the address(es) listed below:
              Thomas Orr    tom@torrlaw.com, Torr@ecf.axosfs.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
              Warren Brumel    on behalf of Debtor Angelo U. Crocco wbrumel@keyportlaw.com,
               brumellawecf@gmail.com;wbrumel@keyportlaw.com
                                                                                            TOTAL: 3
